07/07/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0442


                                       DA 21-0442
                                    _________________

WILLIAM SCOTT ROGERS, individually
and on behalf of all other similarly situated,

             Plaintiffs and Appellees,
                                                                    ORDER
      v.

LEWIS & CLARK COUNTY,

             Defendant and Appellant.
                                 _________________

       This cause, which was previously classified for submission on briefs to a five-justice
panel, is hereby reclassified for submission to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Christopher Abbott, District Judge.


                                                  For the Court,




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                      July 7 2022